Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Drawings

1.	The drawings are objected to because
a.	a plurality of insulated baseplates as disclosed in the claims are not shown.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections

2.	Claim 14 is objected to because of the following informalities:  
a.	Per claim 14 line 2, change “substrate conduction layer” to –substrate bottom conduction layer--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

3.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated 	by Gohara et al. US2014/0043765.

	Per claim 1 Gohara et al. teaches a power module (10; [0048], [0071]), comprising: a vertical power loop structure (see fig.2) comprising a substrate bottom conduction layer (31) for electrical conduction ([0067]); a cooling structure (2A); and a thermal dissipation structure (2B) disposed between the substrate bottom conduction layer (31) and the cooling structure (2A, see fig.2).  
	Per claim 6 Gohara et al. teaches the power module of claim 1, wherein the thermal dissipation structure (2B) comprises a plurality of insulated baseplates (31a, see fig.2).  

Claim(s) 1-2, 4 & 9 is/are rejected under 35 U.S.C. 102(a)(1) as being 	anticipated by Maly et al. US2004/0227231.

	Per claim 1 Maly et al. teaches a power module (10, see fig.1-4), comprising: a vertical power loop structure (see fig.3-4) comprising a substrate bottom conduction layer (40a) for electrical conduction ([0028], [0029]); a cooling structure (42); and a thermal dissipation structure (39 & 42a) disposed between the substrate bottom conduction layer (40a) and the cooling structure (42; [0027]).  
	Per claim 2 Maly et al. teaches the power module of claim 1, wherein the vertical power loop structure is a half-bridge structure ([0039]) with integrated decoupling capacitors ([0035]).  
	Per claim 4 Maly et al. teaches the power module of claim 1, wherein the vertical power loop structure comprises a plurality of half-bridge structures ([0039] & [0042]) each with one or more integrated decoupling capacitors ([0035]).  
	Per claim 9 Maly et al. teaches the power module of claim 1, further comprising a material with a high in-plane thermal spreading (41, “solder layer”) capability between the substrate bottom conduction layer (40a) and the thermal dissipation structure (39 & 42a; [0027]-[0028], see fig.3-4).  
Claim(s) 12-16, 18 & 20 is/are rejected under 35 U.S.C. 102(a)(1) as being 	anticipated by Mohn et al. US2018/0366400.

	Per claim 12 Mohn et al. teaches a power module comprising: a vertical power loop structure configured to reduce loop stray inductance in the power module ([0011], [0044], [0086]); and a plurality of insulated baseplates (16c; [0080] & [0089], see fig.1 & 5) configured to provide electrical insulation ([0089], “the ceramics substrate 44 provides two electrically isolated bottom layers 16c “) and thermal dissipation for the power module ([0080]).  
	Per claim 13 Mohn et al. teaches the power module of claim 12, wherein the vertical power loop structure comprises a plurality of traces (Abstract, “conducting layers”) that go through a (printed circuit board (PCB), [0016]) inner layer of the vertical power loop structure to reduce a power loop area (Abstract).  
	Per claim 14 Mohn et al. teaches the power module of claim 12, wherein the vertical power loop structure comprises a substrate conduction layer (16a; [0088]).  
	Per claim 15 Mohn et al. teaches the power module of claim 14, wherein the plurality of insulated baseplates (16c) is disposed between the substrate bottom conduction layer (16a) and a cooling structure (34).  
	Per claim 16 Mohn et al. teaches the power module of claim 12, wherein the vertical power loop structure is a half-bridge structure ([0050]).  
	Per claim 18 Mohn et al. teaches the power module of claim 12, further comprising a plurality of metal filled vias (22) for conduction layer interconnection ([0063]).  
	Per claim 20 Mohn et al. teaches the power module of claim 12, further comprising a material (30; [0080]) with a high in-plane thermal -11-Docket No.: 10336-669US1PATENT spreading capability between the substrate bottom conduction layer (16a) and the thermal dissipation structure (34, see fig.1).

Claim Rejections - 35 USC § 103

4.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3, 5, & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable 	over Maly et al. US2004/0227231 in view of Parto US2017/0331371.

	Per claim 3 Maly et al. teaches the power module of claim 1, 
	Maly et al. does not explicitly teach wherein the vertical power loop structure is a half-bridge structure without integrated decoupling capacitors.  
	Parto however discloses wherein the vertical power loop structure is a half-bridge structure ([0108]) without integrated decoupling capacitors (see fig.3-4D; [0081], “bypass capacitor can be omitted”).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a half-bridge structure without an integrated decoupling capacitor as taught by Parto in the power module of Maly et al., because decoupling capacitors help suppress or remove system noise while providing high currents to the IC, this greatly increases the temperature of the power module when the decoupling capacitor is integrated to the component, therefore having the half bridge structure without the integrated decoupling capacitor reduces the heat generated by the components of the power module.  
	Per claim 5 Maly et al. teaches the power module of claim 1, 
	Maly et al. does not explicitly teach wherein the vertical power loop structure comprises a plurality of half-bridge structures each without an integrated decoupling capacitor.  
	Parto however discloses wherein the vertical power loop structure comprises a plurality of half-bridge structures ([0463], “half bridge rectifiers”) each without an integrated decoupling capacitor ([0035]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a half-bridge structure without an integrated decoupling capacitor as taught by Parto in the power module of Maly et al., because decoupling capacitors help suppress or remove system noise while providing high currents to the IC, this greatly increases the temperature of the power module when the decoupling capacitor is integrated to the component, therefore having the half bridge structure without the integrated decoupling capacitor reduces the heat generated by the components of the power module.  
	Per claim 7 Maly et al. teaches the power module of claim 1, 
	Maly et al. does not explicitly teach further comprising a plurality of vias for conduction layer interconnection.  
	Parto however discloses further comprising a plurality of vias for conduction layer interconnection (Abstract, [0004]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have vias as taught by Parto in the power module of Maly et al., because it aids in the electrical connection of components within the power module. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable 	over 	Maly et al. US2004/0227231 in view of Wang et al. US2017/0012030.

	Per claim 8  Maly et al. teaches the power module of claim 1, 
	Maly et al. does not explicitly teach further comprising conduction layer interconnection bonding technology.  
	Wang et al. however discloses conduction layer interconnection bonding technology ([0035]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use a conduction layer interconnection bonding technology as taught by Wang et al. in the power module of Maly et al., because of its reliability, cost and flexibility. 
  
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable 	over Maly et al. US2004/0227231 in view of He et al. CN 105790592 using 	Espacenet for English translation .

	Per claim 10  Maly et al. teaches the power module of claim 1, 
	Maly et al. does not explicitly teach further comprising using lamination technology to reduce a - 10 -Docket No.: 10336-669US1PATENTstacked layer number of the vertical power loop structure.   
	He et al. however discloses further comprising using lamination technology to reduce a - 10 -Docket No.: 10336-669US1PATENTstacked layer number of the vertical power loop structure ([0008], “miniaturized stacking technology could also be interpreted as lamination technology”).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use lamination technology as taught by He et al. In the power module of Maly et al., because it enables the power module of Maly et al. to be reduced in size. 
	Per claim 11  Maly et al. in view of He et al. teaches the power module of claim 10, wherein the lamination technology comprises low- temperature co-fired ceramics (LTCC) ([0008]).  

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable 	over Mohn et al. US2018/0366400 in view of Parto US2017/0331371.

Per claim 17 Mohn et al. teaches the power module of claim 12, wherein the vertical power loop structure comprises, in parallel, a plurality of half-bridge structures ([0090]) 
	Mohn et al. does not explicitly teach a plurality of half bridge structure each with one or more integrated decoupling capacitors.  
	Parto however discloses a plurality of half-bridge structures ([0463], “half bridge rectifiers”) each without an integrated decoupling capacitor ([0035]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a half-bridge structure without an integrated decoupling capacitor as taught by Parto in the power module of Mohn et al., because decoupling capacitors help suppress or remove system noise while providing high currents to the IC, this greatly increases the temperature of the power module when the decoupling capacitor is integrated to the component, therefore having the half bridge structure without the integrated decoupling capacitor reduces the heat generated by the components of the power module.  

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable 	over Mohn et al. US2018/0366400 in view of Wang et al. US2017/0012030.

Per claim 19 Mohn et al. teaches the power module of claim 12,
	Mohn et al. does not explicitly teach further comprising conduction layer interconnection bonding technology.  
	Wang et al. however discloses conduction layer interconnection bonding technology ([0035]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use a conduction layer interconnection bonding technology as taught by Wang et al. in the power module of Mohn et al., because of their reliability, cost and flexibility. 
Email Communication

5.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Inoue US2017/0271240 discloses a power semiconductor module and cooler.
	Boteler et al. US2018/0213676 discloses a stacked power module with integrated thermal management. 
	Bayerer et al. US9106124 discloses a low-inductance power semiconductor assembly.
	Applicants are directed to consider additional pertinent prior are included on the Notice of References Cited (PTOL 892) attached herewith. The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A MATEY/Examiner, Art Unit 2835